Exhibit 99.2 TD BANK GROUP P.O. Box 1, Toronto-Dominion Centre Toronto, Ontario CanadaM5K 1A2 Facsimile no: (416) 982-6166 Telephone no.: (416) 983-1557 E-mail address: rasha.elsissi@td.com December 1, 2011 The Toronto Stock Exchange Canadian Securities Commissions CDS Clearing and Depository Services Inc. The Depository Trust & Clearing Corporation Dear Sir/Madam: Re:The Toronto-Dominion Bank (the "Bank") - Notice of Meeting and Record Dates Pursuant to s. 2.2 of National Instrument 54-101 Communication with Beneficial Owners of Securities of a Reporting Issuer ("NI 54-101"), we advise as follows: Meeting Date March 29, 2012 Record Date for Notice February 1, 2012 Beneficial Ownership Determination Date February 1, 2012 Classes or series of securities that entitle the holder to receive notice of the meeting Common shares Classes or series of securities that entitle the holder to vote at the meeting Common shares Whether the meeting is a special meeting No Yours very truly, /s/Rasha El Sissi Rasha El Sissi Vice President, Legal
